UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1903



BARBARA S. MINNICH,

                                            Plaintiff - Appellant,

          versus

JOHN M. DEUTCH, Director, Central Intelligence
Agency,

                                             Defendant - Appellee.



                            No. 96-2152



BARBARA S. MINNICH,

                                            Plaintiff - Appellant,

          versus

JOHN M. DEUTCH, Director, Central Intelligence
Agency,

                                             Defendant - Appellee.




                            No. 96-2153


BARBARA S. MINNICH,
                                            Plaintiff - Appellant,
2
          versus


JOHN M. DEUTCH, Director, Central Intelligence
Agency,

                                              Defendant - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-96-266-A, CA-96-664-A)

Submitted:   March 27, 1997               Decided:   April 2, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Barbara S. Minnich, Appellant Pro Se. Rachel Celia Ballow, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     In these consolidated cases, Appellant appeals from the dis-

trict court's orders denying relief in her actions against the

Central Intelligence Agency. We have reviewed the records and the

district court's opinions and find no reversible error.

     In Appeal No. 96-1903, we affirm on the reasoning of the dis-
trict court. Minnich v. Deutch, No. CA-96-266-A (E.D. Va. May 24,
1996). In Appeal Nos. 96-2152 and 96-2153, the district court

denied relief for the reasons stated from the bench. Appellant

failed to provide a transcript of the hearing at which the district
court stated the reasons for denying relief. See Fed. R. App. P.
10(b)(2); Powell v. Estelle, 959 F.2d 22, 26 (5th Cir. 1992). More-
over, Appellant has failed to state a substantial claim justifying

preparation of a transcript at government expense. 28 U.S.C. §
753(f) (1994). Consequently, in Nos. 96-2152 and 96-2153, we

affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                4